Citation Nr: 0614614	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  99-11 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disability, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
May 1983 to July 1983 and on active duty from December 1990 
to September 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the San 
Juan, the Commonwealth of Puerto Rico Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In May 2002, the 
Board remanded the case to the RO for further development


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran's skin symptoms are due to known clinical diagnoses 
of tinea cruris, tinea pedis and dyshidrotic eczema, and that 
such skin disorders are not causally related to event(s) 
during a period of active service.

2.  The veteran's psychiatric symptoms first demonstrated in 
service and immediately thereafter, diagnosed as chronic 
anxiety and adjustment disorder, were acute and transitory in 
nature and resolved without residuals, and he does not 
demonstrate any objective evidence of current 
neuropsychiatric signs or symptoms.


CONCLUSIONS OF LAW

1.  Skin disability of tinea cruris, tinea pedis, dermatitis 
and dyshidrotic eczema were not incurred in or aggravated by 
active service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.303(c), 3.317 (2005).

2.  A psychiatric disability was not incurred in or 
aggravated by active service nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303(c), 3.317, 4.130 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he manifests skin and psychiatric 
symptoms due to an undiagnosed illness resulting from his 
service in the Persian Gulf War.  Alternatively, he claims 
that his skin and psychiatric symptoms were incurred in or 
aggravated by active service and/or a period of ACDUTRA.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Active military, naval, or air service includes any period 
of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated 
in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 
2002); 38 C.F.R. § 3.6(a) and (d) (2005).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2005).  It follows from this that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from 
injury incurred or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  However, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The veteran, who served on active military duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, is deemed a Persian Gulf War veteran.  38 C.F.R. 
§ 3.317(d) (2005).  The substantive changes of the Veterans 
Education and Benefits Extension Act of 2001 provides for 
service connection for a "qualifying chronic disability" 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or to a degree of 10 percent or 
more during the presumptive period prescribed by VA 
regulation.  The term "qualifying chronic disability" is 
defined as a chronic disability resulting from any of the 
following (or any combination of any of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; or
(C) Any diagnosed illness that VA determines 
by regulation warrants a presumption of 
service-connection. 

38 U.S.C.A. § 1117(a)(2) (West 2002).

The signs and symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following:

(1)	Fatigue.
(2)	Unexplained rashes or other 
dermatological signs or symptoms.
(3)	Headache.
(4)	Muscle pain.
(5)	Joint pain.
(6)	Neurological signs and symptoms.
(7)	Neuropsychological signs or symptoms.
(8)	Signs or symptoms involving the upper or 
lower respiratory system.
(9)	Sleep disturbances.
(10)	Gastrointestinal signs or symptoms.
(11)	Cardiovascular signs or symptoms. 
(12)	Abnormal weight loss.
(13)	Menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002).  The presumptive 
manifestation period extends to September 30, 2011.  Pub. L. 
No. 107-103, 115 Stat. 976 (Dec. 27, 2001).

In short, in order to establish service connection under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant must present 
evidence that he or she is a Persian Gulf veteran who (1) 
exhibits objective indications; (2) of a chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
or more; and (4) such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. 
App. 1 (2005).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

III.  Service connection - skin disease

The veteran claims to manifest disorders of the skin related 
to event(s) during his period of ACDUTRA and/or his period of 
active service from December 1990 to September 1991.  Medical 
records from the Army National Guard in July 1985 reflect an 
instance of treatment for a "[h]eat rash" on the left lower 
quadrant and perianal area.  His service medical records are 
negative for any manifestations of skin disability during his 
period of ACUDTRA and his period of service from December 
1990 to September 1991.  On his Southwest Asia Demobilization 
Medical Evaluation dated September 3, 1991, he indicated a 
negative response to a history of rash, skin infection or 
sores.  On his report of medical history for his separation 
examination that same day, he specifically denied a history 
of "[s]kin diseases."  His physical examination indicated a 
"NORMAL" clinical evaluation of his skin.

Thereafter, the veteran's medical records with the Army 
National Guard reflect his June 1992 treatment for a rash on 
the thigh assessed as "Jock Itch."  A February 1994 
quadrennial examination included his report of a "pricky 
heat" condition of the skin.  In July 1994, he was 
prescribed Benadryl for an itching condition on the upper 
part of the palm of the hands and between fingers.  A 
September 1996 VA examination provided a diagnosis of 
intertrigo dermatitis.  VA examination in December 2003 
included diagnosis of chronic intertrigo and tinea cruris.  
VA examination in July 2005, based upon review of the claim 
folder, established diagnoses of tinea cruris, tinea pedis, 
and dyshidrotic eczema.  Upon review of the claims folder, 
the examiner opined that it was less likely than not that the 
veteran's tinea cruris, tinea pedis, and dyshidrotic eczema 
were related to his military service and that there was no 
evidence of skin disease in the veteran's service medical 
records.  

The Board must deny the claim of entitlement to service 
connection for a skin disability, to include as due to an 
undiagnosed illness.  There is no documented evidence of 
treatment or diagnosis of any chronic skin disorder during a 
period of active service or ACDUTRA.  He had one instance of 
treatment for heat rash in ACDUTRA, and specifically denied a 
history of skin disease on his separation examination and 
Southwest Asia demobilization questionnaire in September 
1991.  At that time, his physical examination indicating a 
"NORMAL" clinical diagnosis of the skin.  He was treated 
for skin rash involving the thigh and hands during his 
National Guard service, but the law does not allow for 
service connection for disease first manifested during a 
period of INACDUCTRA.  He currently holds diagnoses of tinea 
cruris, tinea pedis and dyshidrotic eczema.  These are known 
clinical diagnoses not subject to presumptive service 
connection under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.117.

The only evidence in this case suggesting that the veteran 
currently manifests an undiagnosed disability of the skin 
and/or a diagnosed disability related to event(s) in active 
service consists of the veteran's own stated beliefs.  The 
Board deems the veteran as competent to describe the physical 
manifestation of skin symptoms, but he specifically denied 
the presence of any skin disorder at the time of his 
separation in September 1991.  The Board places more 
probative weight to the statements he made under the 
penalties of false statements at the time of his separation 
than to any current recollections of continuity of 
symptomatology.  His own self-diagnosis and opinion of 
causation in this case holds no probative value as he is not 
shown to possess the medical training required to provide a 
medical diagnosis and etiology opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2005).  His reference to a medical treatise 
document published by the American Medical Association, 
indicating that contributing factors to intertrigo included 
moisture, warmth, friction and retention of sweat on the 
skin, holds little probative value as it does not speak to 
the specific facts of this case.  See generally Sacks v. 
West, 11 Vet. App. 314 (1998); Hensley v. West, 212 F 3d. 
1255, 1265 (Fed. Cir. 2000).

Nonetheless, there is competent medical opinion in this case 
from a qualified VA examiner who, upon review of the claims 
folder, opined that the current skin disorders are not 
related to event(s) in service.  Therefore, the Board must 
find that the preponderance of evidence establishes that the 
veteran's claimed skin symptoms are attributable to known 
clinical diagnoses and that such diseases are not causally 
related to event(s) in service.  The claim for service 
connection, therefore, must be denied.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule 
does not apply when preponderance of evidence is against 
claim).

III.  Service connection - acquired psychiatric disorder

The veteran claims to manifest a psychiatric disability 
related to event(s) during his period of ACDUTRA and/or his 
period of active service from December 1990 to September 
1991.  His service medical records are negative for report or 
treatment for psychiatric symptoms during his period of 
ACUDTRA and his period of service from December 1990 to 
September 1991.  On his Southwest Asia Demobilization Medical 
Evaluation dated September 3, 1991, he denied a history of 
nightmares or trouble sleeping.  However, he did report 
symptoms of "[d]epression or excessive worry" and 
"[n]ervous trouble of any sort" on his report of medical 
history for his separation examination that same day.  His 
psychiatric evaluation indicated a "NORMAL" clinical 
evaluation of his psychiatric status.

Thereafter, the veteran's VA clinic records include a 
September 1992 impression of chronic anxiety due to symptoms 
of loss of concentration, irritability and anxiety.  An 
October 1992 social worker consultation indicated that he was 
having financial and legal difficulties.  He was determined 
to demonstrate an anxiety disorder but demonstrating no 
evidence of a major psychiatric disorder.  A December 1992 
psychiatric consultation, noting symptoms of anxiety, easy 
anger, fearfulness, and panic symptoms, indicated an 
impression of adjustment disorder, rule out (R/O) 
posttraumatic stress disorder (PTSD).  On his health 
appraisals prepared in approximately 1993 and 1996 for the 
Army National Guard, he reported experiencing repeated or 
long periods of depression.  During a quadrennial examination 
in February 1994, he endorsed symptoms of "[d]epression or 
excessive worry" and "[n]ervous trouble of any sort" 
noting his mental health treatment at the Ponce VA Hospital.  
The examiner noted "[d]epression + nervous = at VA - Gulf-
Persico Related at VA."  

A Persian Gulf Registry examination in December 1994 referred 
the veteran for neuropsychiatric consultation due to symptoms 
of anxiety, irritability, nervousness, anxiety and insomnia 
since the Persian Gulf War.  He appears to have been given an 
impression an anxiety disorder.

A periodic examination for the Army National Guard in March 
1996 included the veteran's report of "[d]epression or 
excessive worry" as well as "[l]oss of memory or amnesia" 
with a history of amnesia noted by the examiner.  VA mental 
disorders examination in August 1996 identified some anxiety 
and depressive features but indicated a diagnosis of no 
specific psychiatric disorder.

In October 2003, the veteran underwent VA mental disorders 
examination with benefit of review of the claims folder.  The 
examiner found no evidence of a psychiatric diagnosis upon 
mental status examination.  However, the examiner incorrectly 
noted that there was no evidence of the veteran's psychiatric 
treatment in the record.

The veteran underwent another VA mental disorders examination 
in July 2005.  the report reviewed the veteran's claims 
folder, complaints, medical history and mental status and 
then concluded as follows. 

	Integrated Summary and Conclusion: Based 
on the veteran's history, records, and 
evaluations, we find that the veteran has 
no psychiatric conditions or disability.  
He does not fulfills the diagnostic 
criteria for PTSD; nor any other 
neuropsychiatric condition.  

On the March 9, 1996 Report of medical 
examination is reported history of 
amnesia, but there is no evidence of any 
memory loss or any organicity on this 
veteran.  On the February 26, 1994 Report 
of medical history he checked "depression 
or excessive worries" and "nervous 
condition of any sort." He claimed also 
multiple problems on the separation Report 
of medical history of September 3, l99l 
and on the March 9, 1996 report.  He 
received psychiatric treatment and 
evaluations at the Ponce VA Clinic; was 
seen on October 6, 1992, November 6, 1992, 
and December 8, 1992 after a consult 
requested by the Primary care physician.  
The evaluation rendered the diagnosis of 
Adjustment disorder with mixed emotional 
features.  These emotional reactions are 
considered to have been limited, 
transitory, responsive to brief treatment; 
leaving no sequela; and never produced any 
kind of disability in any of his 
capacities.  It is considered that the 
Adjustment disorder with mixed features 
was present after his Persian Gulf War 
service; resolved after a very brief 
intervention, has produced no disability, 
nor if present now.

The veteran's global assessment of functioning (GAF) score 
was reported by the examiner as 85.  

The lay evidence of record demonstrates that the veteran 
complained of psychiatric symptoms upon his discharge from 
active service in September 1991.  He continued to report 
psychiatric symptoms, such as loss of concentration, 
irritability, anxiety, easy anger, fearfulness, and panic 
symptoms, in 1992.  At that time, he was given assessments of 
anxiety neurosis, chronic anxiety and adjustment disorder.  A 
social worker consultation noted that the veteran was having 
financial and legal difficulties.  He received brief 
treatment that ended in 1992.  He continued to report 
depressive symptoms on his health appraisal in 1993, his 
February 1994 quadrennial examination, and his 1996 health 
appraisal.  A February 2004 Army National Guard examination 
included an examiner statement that the veteran was being 
treated for Persian Gulf War related depression and 
nervousness.  The August 1996, October 2003 and July 2005 VA 
mental disorders examinations found no evidence of a current 
disability.  He denied any present symptoms on VA examination 
in July 2005.

The most probative evidence in this case consists of the July 
2005 mental disorders examination diagnosis and opinion.  
This examination was based upon review of the claims folder, 
and arrived at an opinion discussing all the relevant lay and 
medical information in this case.  The examiner first found 
no objective evidence of a currently diagnosable psychiatric 
condition or disability.  The examiner also found that the 
psychiatric symptoms reported and manifested during the time 
period from discharge in September 1991 and thereafter to 
have been due to a known clinical diagnosis of adjustment 
disorder that was acute and transitory in nature, responded 
to treatment and resulted in no sequelae.  This examination 
report is well reasoned and provides a rationale for the 
opinion expressed.  The preponderance of the evidence in this 
case demonstrates that the veteran does not present any 
objective evidence of a current psychiatric disorder.  The 
claim, therefore, must be denied.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (a valid claim is not deemed to have 
been submitted where there is no competent evidence of a 
current disability).

The veteran's representative has argued that the veteran's 
current GAF score of 85 represents evidence of a current 
undiagnosed illness involving neuropsychological signs and 
symptoms warranting presumptive service connection under 
38 U.S.C.A. § 1117.  Global Assessment of Functioning score 
(GAF) is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2005).

A GAF of 100 is defined as "[s]uperior functioning in a wide 
range of activities, life's problems never seem to get out of 
hand, is sought out by others because of his or her many 
positive qualities.  No symptoms."  A GAF score of 90 is 
defined as "[a]bsent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, nor more than 
everyday problems or concerns (e.g., an occasional argument 
with family members)."  A GAF of 80 is defined as "[i]f 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork)."  A GAF of 
70 is defined as "[s]ome mild symptoms (e.g. depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."

A 10 percent rating under VA's Schedule for Rating 
Disabilities contemplates occupational and social impairment 
due to mild and transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130 (2005).  

The veteran has not sought treatment for any psychiatric 
symptoms in approximately a decade nor does he take 
continuous medication.  He denied any complaints on his July 
2005 VA examination.  VA examinations in August 1996, October 
2003 and July 2005 found neither objective indications of any 
currently diagnosed psychiatric disability nor objective 
evidence of chronic neuropsychological signs or symptoms.  As 
such, there is no basis for applying the presumptive 
provisions of 38 U.S.C.A. § 1117.  Even assuming, arguendo, 
that a GAF score less than 100 represents, ipso facto, some 
level of psychological impairment, the GAF score of 85 
represents psychological, social, and occupational 
functioning that falls short of the level of "mild" 
impairment and, thus, does not meet nor more closely 
approximate the criteria for a compensable rating under 
38 C.F.R. § 4.130.  As indicated above, the psychiatric 
symptoms demonstrated at the time of discharge from service 
and immediately thereafter were due to a known clinical 
diagnosis that has resolved without sequela.  The Board 
finds, therefore, that there is no basis for applying the 
presumptive provisions of 38 U.S.C.A. § 1117.  The veteran's 
well-intentioned beliefs as to diagnosis and etiology hold no 
probative value as he is not competent to speak to issues of 
medical diagnosis and etiology.  See Espiritu, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a) (2005).  There is no doubt 
of material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b).

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for benefits.

Letters dated in April and July 15, 2003, and March 2005 
satisfied elements (1), (2) and (3) as listed above.  These 
letters notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, the documents explained that VA 
would help him obtain medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them.  The March 23, 2005 
letter satisfied element (4) by advising him "Please provide 
us with any evidence or information you may have pertaining 
to your appeal."  (emphasis original).

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, the four content requirements of a VCAA notice 
have been met, and any error in not providing a single notice 
to the appellant covering all content requirements 
constitutes harmless error in this case.  See, e.g., 
38 C.F.R. § 20.1102 (2005).  The claim was first adjudicated 
prior to the passage of the current statutory and regulatory 
notice and assistance requirements.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The entire claim was remanded by the 
Board in March 2005, a notice compliant letter was sent on 
March 23, 2005 and the claim was then readjudicated.  
Additionally, the rating decision on appeal, the statement of 
the case (SOC), the supplemental statements of the (SSOC's) 
and the Board's remand directives told him what was necessary 
to substantiate his claims throughout the appeals process.  
In fact, the rating decision on appeal, the SOC and the 
multiple SSOC's provided him with specific information as to 
why his claims were being denied, and of the evidence that 
was lacking.  There is no indication that any aspect of the 
notice compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claims and/or affected 
the essential fairness of the adjudication of the claims.  

Any further notice to the veteran would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records.  The RO also obtained VA 
and private clinic records identified as relevant to the 
claims on appeal.  There are no outstanding requests to 
obtain any other evidence and/or information for which the 
veteran has identified and authorized VA to obtain on his 
behalf.

The Board remanded the claim in March 2005 in order to obtain 
an adequate examination of the veteran's psychiatric and skin 
symptoms.  The Board recognizes that the veteran's skin 
disorder is subject to periods of exacerbations and 
remissions.  See generally Ardison v. Brown, 6 Vet. App. 405 
(1994).  The most recent examination, dated July 2005, found 
the presence of three separate skin disorders and had benefit 
of review of the claims folder.  The psychiatric examination 
extensively discussed all the relevant evidence in this case, 
and provided diagnosis and opinion supported by an adequate 
rationale.  The evidence and information of record, in its 
totality, provides the necessary information to decide the 
case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 
(2005).  There is no reasonable possibility that any further 
assistance to the appellant would be capable of 
substantiating his claims.


ORDER

Service connection for a skin disorder as due to an 
undiagnosed illness is denied.

Service connection for an acquired psychiatric disorder as 
due to an undiagnosed illness is denied.



____________________________________________
C.W. Symanski 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


